Citation Nr: 0112257	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-19 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2000) for loss of sexual 
function, residuals of a July 1997 aortobifemoral bypass 
graft.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to November 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for loss of sexual function.

Additionally, by the June 1999 rating decision, the RO 
granted compensation for ventral hernia under 38 U.S.C.A. § 
1151 and assigned a schedular evaluation of 20 percent 
disabling.  The veteran was notified of this determination in 
July 1999 and he filed a timely notice of disagreement with 
the assigned 20 percent rating.  A statement of the case was 
issued in June 2000; however, a timely substantive appeal 
with regard to this issue is not of record. 

Pertinent law and regulations provide that an appeal consists 
of a timely filed notice of disagreement, and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  A substantive appeal consists of a 
properly completed VA Form 1-9, Appeal to Board of Veterans' 
Appeals, or correspondence containing the necessary 
information.  The substantive appeal, in pertinent part, must 
be filed within 60 days from the date of the mailing of the 
statement of the case or within the remainder of the one-year 
period from the date of the mailing of the notification of 
the initial review or determination being appealed, whichever 
period ends later.  An extension of the 60-day period for 
filing a substantive appeal may be granted for good cause 
shown.  A request for such extension must be made in writing 
and must be made prior to expiration of the time limit for 
filing the substantive appeal.  Otherwise, the determination 
becomes final and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § §§ 
20.202, 20.302, 20.303.  

Moreover, if a veteran fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law.  If a 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993); cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).  There is no evidence that 
the veteran filed a substantive appeal within the prescribed 
period of time.  Accordingly, the issue of entitlement to an 
evaluation in excess of 20 percent for ventral hernia is not 
within the Board's jurisdiction at this time.

During his March 2001 videoconference, the veteran presented 
arguments that his service-connected hernia should have a 
higher rating.  This testimony is referred to the RO for 
consideration of a new claim for an increased evaluation.  


REMAND

The veteran contends that his loss of sexual function is the 
result of VA treatment and seeks compensation under 38 
U.S.C.A. § 1151.  He filed this claim in February 1999; thus, 
the claim should be adjudicated solely under the new 
provisions of 
38 U.S.C.A. § 1151 which became effective October 1, 1997.  

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the United States 
Supreme Court's decision in the Brown v. Gardner, 115 S. Ct. 
552 (1994), which held that no showing of negligence is 
necessary for recovery under § 1151.  In pertinent part, § 
1151 is amended as follows:

Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and the disability or 
death was caused by hospital care, medical or 
surgical treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

It has been asserted by and on behalf of the veteran that the 
May 1999 VA examination reports are inadequate because the 
requested medical opinion was not offered by the appropriate 
specialist.

Review of the claims file reflects that the RO requested that 
the veteran undergo VA examinations, to include genitourinary 
as well as arteries and veins.  The RO specifically requested 
a medical determination of whether the veteran had loss of 
sexual function secondary to the July 1997 surgery.  The May 
1999 report of VA arteries, veins, and miscellaneous 
examination includes the examiner's opinion that the 
veteran's sexual dysfunction "is related to his severe 
peripheral vascular disease and not to his aortobifemoral 
bypass."  However, this examiner also recommended a referral 
for urology consultation.  The Board notes that the May 1999 
report of VA urology consultation is silent with regard to 
the requested medical opinion and indicates that the veteran 
presented "to the Urology Clinic for a compensation and 
pension examination for unclear reasons."  There is no 
indication that the veteran's claims file was available for 
review in connection with his urology consultation.

Inasmuch as the May 1999 VA examination reports do not 
include the requested medical determination as to whether the 
veteran has loss of sexual function secondary to the July 
1997 surgery and in light of the new provisions of 
38 U.S.C.A. § 1151, the Board finds that the record is 
inadequate for adjudicative purposes and a remand to the RO 
is required in order to fulfill the statutory duty to assist.  
In this regard, the Court has held that the duty to assist 
includes the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated.  Littke v. Derwinski, 1 Vet. App. 90 (1990); Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121 (1991).  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, this matter is REMANDED for the following:

1. The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to obtain copies of 
those treatment records that have not 
been previously secured.  In order to 
expedite this claim, if no additional 
pertinent medical evidence is 
available, the veteran should so 
indicate in writing.

2. After the above development has been 
undertaken, the RO should refer the 
veteran's claims file to the doctor 
who conducted the genitourinary (GU) 
examination in May 1999 for an opinion 
in response to the questions specified 
below.  If that examiner finds that 
additional examination is necessary 
before rendering an opinion or if that 
examiner is unavailable, the RO should 
schedule the veteran for an 
examination by an appropriately 
qualified GU physician, as applicable, 
in order to determine the etiology of 
his alleged loss of sexual function.  
The physician is requested to 
determine the degree of medical 
probability that the veteran (a) 
currently has loss of sexual function 
and, if so, (b) whether the disability 
was due to (1) carelessness, 
negligence, lack of proper skill, 
error in judgment, or a similar 
instance of fault on the part of the 
VA in furnishing the hospital care, 
medical or surgical treatment; or (2) 
from an event not reasonably 
foreseeable [associated therewith].  
The rationale supporting the opinion 
presented should be provided.  The 
complete findings and opinion of the 
examining physician should be 
associated with the claims folder.  If 
the physician cannot answer these 
questions without resort to 
speculation, it should be so 
indicated.

3. After the development requested has 
been completed, the RO should review 
the examination report to ensure that 
it is in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, the 
RO must implement corrective 
procedures.

4. After the development requested above 
has been completed to the extent 
possible, the RO should adjudicate the 
veteran's claim for compensation 
benefits under the provisions of 38 
U.S.C.A. § 1151, also applying the 
provisions of 38 C.F.R. § 3.358 (2000) 
and the Court's holdings, as 
appropriate.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106- 475 is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


